EXHIBIT 10.3
 
FORM OF
 
AGREEMENT NOT TO COMPETE
 
I recognize that The L.S. Starrett Company, a Massachusetts corporation (the
“Company”, which term includes its subsidiaries and affiliated entities) desires
to retain me in its employ, to safeguard its trade secrets, confidential
business information and customer good will, and to ensure that I do not compete
with the Company, as specified below, in the event my employment with the
Company is terminated.
 
In consideration of the terms of that certain Change in Control Letter Agreement
from the Company to me dated the same date as this Agreement, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, I agree
as follows:
 
1. I will not, for a period of 18 months commencing with the termination of my
employment with the Company for any reason, engage (directly or indirectly) in
any activities or render any services similar or reasonably related to those in
which I was engaged or those that I rendered as an employee of the Company
during any part of the two-year period preceding my termination, for any trade
or business which competes with the Company in any place where the Company does
or may do business or in any line of business engaged in (or planned to be
engaged in) by the Company, whether now existing or hereafter established.  I
will not engage in such activities or render such services for myself or on
behalf of any other person or entity engaged or about to become engaged in such
competitive activities.
 
2. I agree that for a period of one (1) year following the termination of my
employment with the Company for any reason, I will not solicit or in any manner
encourage or induce employees of the Company to leave their employ; nor will I
attempt to induce any customers, suppliers, distributors, licensors, or
licensees to terminate or diminish their relationships with the Company; nor
will I in any manner assist or attempt to assist any third party to do any of
the foregoing.  I further agree that, during such period, I will not offer or
cause to be offered employment to any person who was employed by the Company at
any time during the six (6) months prior to the termination of my employment
with the Company.
 
3. During the course of my employment by the Company, I will learn of the
Company’s trade secrets and confidential information or confidential information
entrusted to the Company by other persons, corporations, or firms.  The
Company’s confidential information includes matters not generally known outside
the Company, such as developments relating to existing and future products and
services marketed or used by the Company, as well as data relating to the
general business operations of the Company (e.g., concerning sales, costs,
profits, organizations, customer lists, pricing methods, etc.).  I agree not to
disclose to others any trade secrets or confidential information of the Company
or of such other persons, corporations, or firms, or otherwise make use of such
trade secrets or confidential information, except on the Company’s behalf,
whether or not such information is produced by my own efforts, with others, and
whether on or off the Company's premises.  I further agree that I am bound by
the terms of any agreement between the Company and any third party with respect
to the treatment of confidential information of any such third party, including
but not limited to the customers and vendors of the Company.  Also, I may learn
of developments, ways of business, etc., which in themselves are generally known
but whose use by the Company is not generally known, and I agree not to disclose
to others such use, whether or not such use is due to my own efforts.
 
4. Upon termination of my employment for any reason, I agree to leave with the
Company all records, drawings, notebooks, documents and other materials
pertaining to the Company’s confidential information, whether prepared by me or
others, and further agree to make no copies, reproductions or derivations of
same.  I further agree to return to the Company any and all equipment, tools or
other devices owned by the Company that may then be in my possession or control.
 
 
 

--------------------------------------------------------------------------------

 
5. My obligations under this Agreement are in addition to any and all
obligations I may now or hereafter have under any policy or procedure
implemented by the Company with respect to any of the matters covered by this
Agreement.
 
6. My obligations under this Agreement will survive the termination of my
employment, regardless of the manner of such termination, and will be binding
upon my heirs, executors, administrators and assigns.
 
7. I agree that, in addition to any other rights and remedies available to the
Company for any breach by me of my obligations hereunder, the Company will be
entitled to enforcement of my obligations hereunder by court injunction (without
the necessity of posting a bond).  The Company shall additionally be entitled to
an award of its attorney's fees incurred in enforcing its rights hereunder.
 
8. If any provision of this Agreement is declared invalid, illegal or
unenforceable, then such provision will be enforced to the maximum extent
allowed by law.  If such provision is unreasonable to enforce to any extent,
such provision will be severed from this Agreement and all remaining provisions
will continue in full force and effect.
 
9. I agree that the periods of restriction set forth in paragraphs 1 and 2 of
this Agreement shall be tolled, and shall not run, during any period of time in
which I am in violation of the terms hereof, in order that the Company shall
have all of the agreed-upon temporal protection recited herein.
 
10. I understand that the Company may assign this Agreement to any successor of
the Company, including any entity that purchases the business and assets of the
Company, and that if the Company assigns this Agreement to such purchaser I will
remain bound by my obligations hereunder.
 
11. The provisions of this Agreement are severable, and no breach of any
provision of this Agreement by the Company, or any other claimed breach of
contract or violation of law, shall operate to excuse my obligation to fulfill
the requirements of paragraphs 1 through 4 above.
 
12. It is agreed and understood that no changes in the nature or scope of my
employment relationship with the Company shall operate to extinguish any
obligations hereunder or require that this Agreement be re-executed.
 
13. I acknowledge and agree that this Agreement does not in any way obligate the
Company to retain my services for a fixed period or at a fixed level of
Compensation;  nor does it in any way restrict my right or that of the Company
to terminate my employment at any time, at will, with or without notice or
cause.
 
14. This Agreement will be governed in all respects by the laws of the
Commonwealth of Massachusetts.  Each party hereto irrevocably agrees that any
suit, action or proceeding arising out of or relating to this Agreement may be
instituted only in the federal or state courts located in Worcester County,
Massachusetts, and unconditionally accepts and irrevocably submits to the
exclusive jurisdiction of the aforesaid courts.
 
IN WITNESS WHEREOF I have executed this Agreement under seal as of January 16,
2009.
 

   
ACCEPTED AND AGREED TO:
     
Employee
 
The L.S. Starrett Company
               
By:                                                      
   
Name:                      Douglas A. Starrett
   
Title:           President